Case 3:20-cv-12129-RHC-RSW ECF No. 35, PageID.639 Filed 01/19/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

LEIGH REED-PRATT,

                     Plaintiff,

v.                                                              Case No. 20-12129

JANICE WINFREY,
DETROIT ELECTION COMMISSION,
and DETROIT DEPARTMENT OF ELECTIONS,

                Defendants.
________________________________/

     ORDER TERMINATING AS MOOT PLAINTIFF’S MOTION FOR PRELIMINARY
                             INJUNCTION

       Plaintiff Leigh Reed-Pratt brings this action for alleged violations of her

procedural and substantive due process rights. (ECF No. 19, PageID.323-32.) She

alleges Defendants mailed unsolicited absentee voter applications to voters in Detroit

contrary to state law. (Id., PageID.328-29.)

       On August 10, 2020, Plaintiff moved for a temporary restraining order and a

preliminary injunction. (ECF No 2.) On August 11, 2020, the court denied Plaintiff’s

motion for a temporary restraining order. (ECF No. 8.) After a series of orders to show

cause, (ECF Nos. 17, 22, 24), the court, on September 9, 2020, stayed Plaintiff’s claim

pending further order of the court. (ECF No. 29, PageID.614.) Parallel state court

litigation was and is taking place, and the court abstained under Colorado River Water

Conservation District v. United States from adjudicating the federal claim. 424 U.S. 800,

817 (1976). (ECF No. 29, PageID.603-04, 614.)
Case 3:20-cv-12129-RHC-RSW ECF No. 35, PageID.640 Filed 01/19/21 Page 2 of 3




       On September 10, 2020, Plaintiff appealed the court’s September 9 decision to

the Sixth Circuit. (ECF No. 29.) The appeal was dismissed on December 7, 2020, for

want of prosecution. (ECF No. 32, PageID.633.) Given that Plaintiff appeared to have

abandoned her appeal, and given further that the underlying complaint was primarily

directed at the November 2020 election, the court required Plaintiff to file a Notice of

Intent to Proceed, (ECF No. 33), which she did on January 17, 2021. (ECF No. 34.)

       Although Plaintiff intends to proceed with this matter, the case remains stayed

pending the outcome of state court litigation. See Davis v. Wayne Cnty. Election

Comm’n, Case No. 354315 (Mich. Ct. App.). (See also ECF No. 29, PageID.605-14.)

However, Plaintiff’s August 10 motion for preliminary injunction remains outstanding.

(See ECF No. 2.) The motion asks for the court to enjoin Defendants from mailing

unsolicited absentee ballot applications for the November 3, 2020, general election. (Id.,

PageID.48-49.) Yet the November 2020 election took place over two months ago. The

court cannot at this stage provide the relief Plaintiff seeks, and the motion for

preliminary injunction will be terminated as moot. Accordingly,

       IT IS ORDERED that Plaintiff’s Motion for Preliminary Injunction (ECF No. 2) is

TERMINATED AS MOOT. The litigation remains stayed pursuant to the court’s

September 9, 2020, Opinion and Order. (ECF No. 29.)

                                                  s/Robert H. Cleland                      /
                                                  ROBERT H. CLELAND
                                                  UNITED STATES DISTRICT JUDGE
Dated: January 19, 2021




                                             2
Case 3:20-cv-12129-RHC-RSW ECF No. 35, PageID.641 Filed 01/19/21 Page 3 of 3




I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, January 19, 2021, by electronic and/or ordinary mail.

                                                               s/Lisa Wagner                        /
                                                               Case Manager and Deputy Clerk
                                                               (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\20-12129.REED-PRATT.MotionforPreliminaryInjunction.docx




                                                        3
